Citation Nr: 1302839	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  12-04 232	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE


Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970, including honorable service in the Republic of Vietnam.  

The Veteran was scheduled to appear before the undersigned Acting Veterans Law Judge (AVLJ) on January 18, 2013.  The Veteran, through his representative, withdrew his Board videoconference hearing request in correspondence to VA dated prior to the scheduled hearing.  38 C.F.R. § 20.704(e) (2012).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the Veteran's claims file is currently at the Indianapolis, Indiana RO.  


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim for service connection for lung cancer is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim for service connection for lung cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of entitlement to service connection for lung cancer, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.



		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


